Citation Nr: 1028396	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability, 
claimed as secondary to the Veteran's service-connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1982 and 
from November 1982 to August 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a Travel Board Hearing in October 2008.  A 
transcript of that hearing has been associated with the record.

Following that hearing the Board denied entitlement to service 
connection for the Veteran's claimed left shoulder disability.  
The Veteran appealed his claim to the U.S. Court of Appeals for 
Veterans Claims (Court), which granted a Joint Motion for Partial 
Remand (Joint Motion) in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran first claimed entitlement to service connection for a 
left shoulder disability in October 2005.  A January 2006 rating 
decision denied entitlement to service connection for that 
disability, finding that the evidence of record did not establish 
that the Veteran had a shoulder disability that was related to 
his service-connected knee condition.  The Veteran submitted a 
Notice of Disagreement (NOD) in March 2006.  The RO issued a 
Statement of the Case (SOC) in April 2006 and the Veteran filed a 
Substantive Appeal (VA Form 9) in June 2006.  As indicated above, 
the Board denied entitlement to service connection for the 
Veteran's claimed left shoulder disability in February 2009.  The 
Veteran appealed his claim to the Court, which granted the Joint 
Motion in February 2010.  

The Veteran has submitted several statements in which he contends 
that he injured his left shoulder in February 2005.  He has 
stated that while walking with his wife his knee buckled causing 
him to fall and that he injured his shoulder while bracing 
himself.  Service treatment records do not reflect, and the 
Veteran does not contend, that he injured his shoulder in 
service.  VA treatment records first reference problems 
associated with the Veteran's left shoulder in May 2005, at which 
time the Veteran reported that he had fallen approximately a 
month and a half prior thereto and had a nagging pain in his left 
shoulder.  The assessment at that time was tendonitis.  The 
report of a VA orthopedic consultation conducted in November 2005 
indicates a probable rotator cuff tear.  

The Veteran was afforded a VA examination in November 2005.  
During that examination the Veteran reiterated his earlier 
statements about his knee buckling and causing him to fall on his 
left shoulder.  He stated that he had residual pain with limited 
motion, aching, and stiffness.  On physical examination the 
Veteran was diagnosed with a probably left rotator cuff rupture.  
The examiner opined that it was less likely than not that the 
Veteran's left shoulder disability was directly related to 
disease associated with his left knee disability.  He noted that 
the Veteran did not demonstrate enough instability in regard to 
examination of the left knee that would be responsible for a fall 
that caused such an injury to his left shoulder.  He also noted 
that the Veteran was seen during February 2005 and that there was 
no notation of instability of the knee recorded at that time.  

During the Veteran's October 2008 hearing before the undersigned 
Veterans Law Judge, he repeated his statements regarding the 
claimed February 2005 fall.  He stated that one time when he was 
taking a walk with his wife, his knee buckled, and his ankle 
rolled, and that as he fell he braced himself with his left arm.  
He indicated that he noticed some pain at that time and that over 
the next month and a half it never got better.  

The Board also notes that in addition to several written 
statements from the Veteran, he has also submitted a written 
statement from his wife from February 2009, wherein she stated 
that after 10 or 15 minutes of walking the Veteran develops a 
pronounced limp and has to lean on things for support.  She also 
stated that while walking the Veteran's knee seem to buckle on 
their own, causing his ankles to roll over and resulting in 
stumbling and that the Veteran currently has problems lifting 
things with his left arm and shoulder.  

The Veteran also submitted a private treatment record from 
November 2008.  The impression was left shoulder pain and 
possible chronic bursitis.  The examiner stated that there was no 
way that he could verify that the Veteran's present problems were 
a result of the injury in 2005, but noted the fact that the 
Veteran has been very functional and working all this time made 
it very unlikely that it was a direct result of that injury.   

The Board finds that in order to give the Veteran every 
consideration with respect to the present appeal, further 
development of the case is necessary.  First, it is still 
somewhat unclear whether or not the Veteran actually has a 
disability associated with his left shoulder. Accordingly, an 
examination should be scheduled to determine what, if any, 
disability the Veteran has with regard to the shoulder.  Second, 
the Board feels that another examination to evaluate the 
possibility of a relationship between the Veteran's alleged fall 
and his claimed left shoulder disability would be helpful.  

Additionally, the Board notes that in May 2010 the Veteran 
submitted additional evidence, without a waiver of initial RO 
review and consideration.  This evidence contains information 
relevant to the Veteran's claim of entitlement to service 
connection for a left shoulder disability.  Accordingly, the 
Board may not consider the new evidence in the first instance in 
conjunction with this particular claim.  See 38 C.F.R. § 20.1304 
(2009).  





Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
inquire whether he has undergone any 
treatment for his claimed left shoulder 
disability since November 2008.  If the 
Veteran indicates that he has received any 
treatment or evaluations, the RO/AMC should 
obtain and associate those records with the 
claims file.

2.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiological origin of any current left 
shoulder disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is directed to determine whether the 
Veteran currently has a left shoulder 
disability, and if so, whether that 
disability is a result of the Veteran's 
service-connected disability or disabilities.  
A rationale for any opinion expressed should 
be included in the report provided and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

